DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 23 April 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. patent no. 10,415,259 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 7, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. publication no. 2013/0216294 (MacMillan) in view of U.S. patent no. 6,386,782 (White, Sr.) and U.S. publication no. 2016/0312479 (Jungklaus et al.).
With regard to claim 1, MacMillan discloses a finishing assembly (10) for dispensing a viscous material (at least paragraph [0013]), the finishing assembly comprising: a dispenser in which the viscous material is storable (reservoir 280); and a finishing head (20) removably coupled to the dispenser to receive viscous material therefrom (see at least paragraphs [0016], [0023]), the finishing head including an opening (opening 34 in combination with diffuser 36) in a bottom face thereof through which the viscous material is discharged and a blade (head 28) proximate the opening to spread the discharged viscous material across a width of the finishing head (see at least paragraph [0022]), wherein the dispenser is configured to separate from the finishing head (see at least paragraphs [0016], [0023]) to add the viscous material to the dispenser (this is a functional recitation that does not require any particular or specific 
However, such an arrangement and use is known at least from the teachings of White (see at least col. 4, lines 12-15).  Therefore, it would have been obvious for a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized the device of MacMillan in the same manner as taught by White to remove the finishing head and fill the dispenser, since doing so is convenient (see White col. 4, lines13-14) and would be an obvious substitution of one known manner of filling the dispenser (disclosed by MacMillan) for another known manner of filling the dispenser (as taught by White) with the expected results that the substituted manner of filling the dispenser would in fact fill the dispenser.
MacMillan further discloses a blade (head 28), but does not specify how the blade is configured and held in place.  In another finisher box assembly, Jungklaus teaches the use of a blade holder (paragraph [0006]) including a slot for holding the blade (paragraph [0007]).  Therefore, it would have been obvious for a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized the blade holder with a slot, as taught by Jungklaus, in the device of MacMillan.  Doing so would merely be an obvious substitution of one blade holding mechanism for another blade holding mechanism, with the expected results that the substituted blade holding mechanism would function to hold a blade.
With regard to claim 7, which depends from claim 1, Jungklaus discloses that the blade is held frictionally in the slot (paragraph [0007]).
With respect to claim 12, which depends from claim 1, MacMillan discloses that the opening includes a middle section that is wider than opposite ends of the opening, and wherein the opening is configured to funnel the viscous material toward the middle section (see opening 34 in combination with diffuser 36 as shown in Figs. 11A, 14A; at least paragraph [0022].

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. publication no. 2013/0216294 (MacMillan) in view of U.S. patent no. 6,386,782 (White, Sr.) and U.S. publication no. 2016/0312479 (Jungklaus et al.) as applied to claim 1 above, and further in view of U.S. patent no. 5,992,697 (James).
With respect to claim 8, which depends from claim 1, MacMillan as modified by White discloses all of the recited structures, as discussed above in detail and including a tube body defining a cavity for storing viscous material (see reservoir 280), with the exception of a plunger having a grip at a first end and a plug at a second end, and a head attachment assembly having a tube cap, wherein the plug is configured to push the viscous material out of the cavity, and wherein the grip is positioned adjacent a first end of the tube body and the tube cap is attached to a second end of the tube body that is opposite the first end.  However, such a dispensing structure is notoriously old and well known in the art, as taught at least by James (see grip/handle 29 attached to a first end of a plunger 21 with a plug/plunger head 24 attached to a second end of the plunger, a tube cap 16, the plug configured to push material out of the cavity; see at least col. 4, lines 34-36).
.

Allowable Subject Matter
Claims 2-5 and 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments, in view of the amendment to claim 1, see page 6, filed 23 April 2021, with respect to the rejection(s) of claim(s) 1 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection of claim 1 is made in view of the combination of (MacMillan) in view of U.S. patent no. 6,386,782 (White, Sr.) and U.S. publication no. 2016/0312479 (Jungklaus et al.), as set forth in detail above.  It is noted that Jungklaus appears to have common inventors and assignee to the pending application, and thus, may not qualify as prior art under the 35 USC 102(b)(2) exceptions.  However, applicant is required to make an clear and conspicuous statement on the record “that the claimed invention of the application under examination and the subject matter disclosed in the U.S. patent document applied as prior art were owned by the same person or subject to an obligation of assignment to the same person not later than the effective filing date of the claimed invention.” (see MPEP 2154.02(c)) 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M BUECHNER whose telephone number is (571)270-5171.  The examiner can normally be reached on 9:00 - 5:00 M-F.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



Patrick M. Buechner
/Patrick M. Buechner/Primary Examiner, Art Unit 3754